 VERTOL DIV., BOEING COMPANY421Vertol Division,Boeing Company and Local 1069,Interna-tional Union,United Automobile,Aerospace and Agri-cultural Implement Workers of America(UAW). Case4-CA-4975May 14, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn January 8, 1970, Trial Examiner Sidney J. Barbanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certain unfairlabor practices alleged in the complaint and recommend-ing that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and a sup-porting brief. The General Counsel and Charging Partyfiled reply briefs in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds no prejudicial errorwas committed. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings,` conclusions, andrecommendations of the Trial Examiner.We agree with the finding of the Trial Examinerthat by its refusal to furnish the Charging Party withinformation concerning maintenance work being per-formed by subcontractors on Respondent's premises,the Respondent violated Section 8(a)(1) and (5) of theAct.The Union sought the information in aid of certaingrievances which it had filed, and "in order to fullyinvestigate the strength of the Union's [grievance] posi-tion and in order to reach a final decision as to whetheror not to proceed to arbitration.. . ." The Trial Examin-er found that the information sought was relevant andreasonably necessary to the Union's responsibility foradministering the collective-bargaining agreement, or torepresent unit employees; and in the affirmative partof his Recommended Order directed the Respondentto furnish information concerning the subcontractingof maintenance work "relevant and reasonably neces-sary" to the Union's responsibility.The Respondent argues that the Recommended Orderis so broad and devoid of guidelines as to be unsupporta-ble; and that it sets out no specifics as to what is"necessary and relevant." It is apparent, however, thatin directing the Respondent to furnish information "rele-vant and reasonably necessary," the Trial Examinerwas merely characterizing the information which hadbeen requested and which he had in fact already foundwas "relevant and reasonably(necessary," as indicatedin the use of that term in the "cease and desist" partof -hisRecommended Order. The ' obligation imposedon the Respondent, as we understand the Trial Examin-er's Recommended Order, is simply to furnish the Unionwith the details of the arrangements Respondent hadwith the subcontractors performing maintenance workinaccordance with the Union's request and not toimpose on the Respondent the responsibility for decidingwhat is relevant and reasonably necessary. We concludetherefore that the Respondent's exception is withoutmerit.As for the Respondent's objection that the workingof the Trial Examiner's proposed "Notice to Employ-ees," is even more improper in that it does not evenlimit the Union to "relevant and reasonably necessary"information,we can see no basis for the objection.It is apparent that the Respondent's obligation is deter-mined by the terms of the Trial Examiner's Recommend-edOrder, ' which we adopt, and is neither enlargednor limited by the language of the Notice.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby'orders that VertolDivision,Boeing Company,Philadelphia,Pennsylvania,itsofficers,agents, successors,and assigns,shall takethe action as set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard before Trial Examiner Sidney J. Barban at Phila-delphia, Pennsylvania, on October 22, 1969, upon allega-tions in the complaint issued August 29, 1969, basedupon charges filed by the Charging Party (herein calledtheUnion) on July 17, 1969 (all dates hereinafter in1969, unless otherwise noted)The complaint allegesthat since on or about June 26, the Union, a partyto a collective-bargaining agreement with the Respondentcovering an appropriate unit, has requested and Respond-ent has refused certain information relating to subcon-tracting necessary and relevant to the processing ofgrievances by the Union and the policing and administra-tion of the collective-bargaining agreement, in violationof Section 8(a)(1) and (5) of the Act.The answer admits allegations of the complaintsufficient to support the assertion of jurisdiction undercurrent standards of the Board and to support a findingthat the Union is a labor organization within the meaningof the Act. The answer denies the commission of anyunfair labor practices.Upon the entire record in this case, and after dueconsideration of the briefs filed by the General Counsel,182 NLRB No. 62 422DECISIONS OFNATIONALLABOR RELATIONS BOARDtheUnion, and the Respondent, the Trial Examinermakes the following:FINDINGS AND CONCLUSIONSThe FactsA.Description of the Unit InvolvedFor several years the Union has been recognizedby Respondent as the bargaining representative ofRespondent's production and maintenance employeeslocated at three so-called centers in the vicinity ofPhiladelphia, Pennsylvania.' At the time of the hearingin this matter, there were about 6,300-6,500 employeesin the appropriate unit among a total employment ofapproximately 12,000 employees employed at the threecenters, which are somewhat separated one from theother. Center # 1, at Morton, Pennsylvania, is approxi-mately 6 miles from Center # 2, at Eddystone, Pennsyl-vania,which, in turn, is approximately 4 miles fromCenter # 3, near the Philadelphia airport. Of the threecenters, Eddystone appears to be the largest, involvingapproximately 60 buildings on approximately 800-1,000acres of ground on both sides of a major highway.There are about 25 buildings at Center # 1, and between15 and 20 buildings at Center # 3. Approximately 100stewards service the employees in the unit representedby the Union.In the unit involved, the Respondent employs severalhundred maintenance employees, the group which theUnion claims were primarily affected by the mattersherein in-issue.Most of these maintenance employeeswork throughout Respondent's operations, where need-ed, rather than being strictly confined to a certain place.A number of stewards, as well as shop committeemen,are available to handle their complaints and grievances.B. The Contractual Limitation on SubcontractingThe Union and the Respondent are parties,to a collec-tive-bargaining agreement covering the unit describedabove, to which is attached a supplement, originallyexecuted October 12, 1968, relating to subcontracting,which is the principal contract provision involved herein,providing in pertinent part as follows:The Company will not subcontract any maintenancework now performed by members of the bargainingunit if such action would result in the layoff ofany maintenance employees who are qualified todo such work or if such action would preventthe recall from layoff of any maintenance employeeswho are qualified to do such work, unless theCompany does not have the equipment to perform'It is admitted that the following employees constitute an appropriateunit within the meaning of the ActAll production and maintenance employees [of the Respondentherein] excluding guards, professional employees,office clericalemployees,salaried clerical employees,all technical and officepayroll employees and all supervisory employees as defined inthe Actsuch work or unless conditions require its immediateperformance. Any claim by the Union that theCompany has violated . . . this paragraph shallbe subject to the grievance and arbitration provi-sions . . . of the Agreement.Other provisions of the bargaining agreement willbe referred to hereinafter as becomes necessary.C., TheGrievancesThe principle grievance with which we are here con-cerned,No. 2-159, was filed by the Union in writtenform (at step 3 of the contract grievance procedure)on April 21, 1969. However, prior to that date, onMarch 12, the Union had also filed a somewhat relatedgreivance, numbered 2-138, also involving the contractu-al limitationon subcontracting which, in itsearlystages,as hereinafter noted, became somewhat intertwined withthe treatment of grievance 2-159. In the earlier grievance,No. 2-138, the Union complained that the Respondenthad subcontracted janitorial and maintenance servicesin building 3-28 to "Gooser Company," "with Maint.people on Layoff or could cause a layoff of maint.emp'sin violation of Letter of Agreement [limiting sub-contracting] signed October 1968.As noted above, the second grievance involvingalleged subcontracting of maintenance work was filedon April 21. Prior to that time the Union had received,in accordance with normal practice, a document fromRespondent entitled "Employee Surplus Final Distribu-tion Report," showing thenames,classifications, shifts,plant location, etc. of employees' whose status hadchanged effective April 18, because they were no longerneeded intheir originalpositions '(and therefore were"surplus"). A significant number of these were mainte-nance employees.2 At that time other maintenanceemployees were already on layoff. According to JohnTaylor, president of the Union, the only witness atthe hearing, this condition has continued to the timeof thehearing inthismatter.According to Taylor,various employees and shop stewards had reported tothe union office that various named contractors hadbeen seen on Respondent's property doing work, andthe Union was being requested to advise the memberswhat these contractors were doing on the property,"and so forth." On the basis of thisl information, theUnion filed grievance No. 2=159, asserting, "The surpluseffective Friday, April 18, 1969 whereasMaintenancetype employees are being surplused is in violation ofsub-contract letter of understanding," and requestingthat "Company recall work that is now subcontractedout from the maintenance type work, and pay all moneylost to maintenance employees now on layoff and inthe future."2Although Respondent in its brief states that this action of theRespondent resulted in the layoff of about 13 maintenance employees,theTrialExaminer's analysis of G C Exh 4 indicates that about24 maintenance employees suffered displacement of one sort of anotherat that time as a result of being declared surplus VERTOL DIV,BOEINGCOMPANYD The Requests for InformationOn April 22 the day after the date of written grievanceNo 2-159, representatives of the Union and theRespondent met on this subject According to Taylor,the Union "pointed out to [Respondent] that we hadinformation which led us to believe that there weresubcontractors in the plant," and asked for informationconcerning them Taylor stated that the Union advisedthe Respondent of the names of `several firmswhich we knew were operating on the premises, butwe did not know what they were doing, and we hadasked for information at that time " It appears thatthe Union asked "what they were doing and what reasontheywere there," as well as, possibly, 'how manysubcontractors there were," and ' what was the dollarvolume of the business " Taylor stated that the Unionasked for the latter, "because we felt that it was impor-tant that we knew the size of the contract, how manypeople were required, and so forth, due to the factthat we had a lot of people laid off "As an example of the discussion, Taylor stated that"on the final disposition reported dated 4/18, you'llnotice one construction equipment operator At the meet-ing held on April 22, 1969, I specifically asked forinformation pertaining to a construction firm called Elsierand Diviney, which had construction equipment on thepremises at the time " Respondent adamently refusedto give the Union any information, although it appearsthat Respondent's Manager of Industrial Relations, Bun-nell, also stated that he would consult with Respondent'sattorney on the matterFrom this point on communication between theRespondent and the Union on this subject was writtenThe first of these communications was a letter datedApril 30, from Taylor to Bunnell, stating, in pertinentpartAs you are aware, there are presently pendinggrievances numbered 2-138 and 2-159, [which]relate to the subcontracting of maintenance workand allege that the Company has violated the agree-ment concerning subcontractingIn order to determine the propriety of thesegrievances, in order to fully investigate the strengthof the Union's position, and in order for the Unionto reach a final decision as to whether or notto proceed to arbitration, we request that the Company supply to the Union immediately the followinginformation and material[The first four numbered requests were for thename and address of the contractor doing the workcovered by grievance No 2-138, a copy of anyagreement which the Respondent had covering suchwork, or thearrangementof the contractor perform-ing such work if not by agreement with Respondent,and for a list of the number of nonunit employeesand hours worked by such employees on suchwork since February 1 ]5A list of all subcontracts presently in effectcovering maintenance work to which the Companyisa party together with a statement containing423the date of entry of such subcontracts and thespecific work covered thereby6A statement of the man hoursworked bynon-bargaining unit employees under the subcon-tracts listed in the previous question since January1,1969, and a description of the work performedby suchindividualsThe Unionbelieves that there have been certainviolations of the subcontracting agreement by theCompany and we desire to conduct a full, thoroughand complete investigation of all subcontractingofmaintenance work in order to determine thenature and extent of such violations of the agreement The Union obviously intends to pursue itslegal remedies if it is determined that the Companyhas acted in a fashion contrary to the collective-bargaining agreementIt appears that the Respondent did not reply to theUnion's letter until May 28(which reply was withdrawnbecause of a typographical error and a new letter datedJune 4 substituted for it),but before that time, onMay 5,Respondent made a written response to grievanceNo 2-159at step 3 of the grievance procedure, asfollowsThe grievance is improperly submitted for the fol-lowing reasonsIArticle V-A,Sec 1, Step 3 specified (sic)that the written grievance"shallsetforth""the facts involved "2Thereare roughly 30 maintenance type classifications,there is no specific"type", notedin the grievance3The company extended time to the Unionto rewrite the grievance providing the neces-sary information neededThe Unionhas ref-usedThe Companyhas no alternative but to answerthe general charge with the general answer thatthe Company is not aware of what the specificcomplaint is The grievance is improper 3Respondent's letter of June 4, in response to therequests contained in the Union's letter of April 30,advised, as to the first four inquiries made,that thework involved in grievance No 2-138 was being per-formed by"The AlbertJGrosser Company" underarrangements with the owner of the building, only apart of which was leased to Respondent,that the Unionhad a written description of the services being performed,thatRespondent did not have a list of the personsemployed,or hours worked in connection with theseservices,and that Respondent would make available9The Union thereafter although admittedly without the evidenceto support its claim submitted grievance No 2-159 to arbitrationbecauseunder the contract such submission must be made within10 days after the Respondents response at step 3 or the right todo so is waived Respondent is contesting the arbitrability of the grievanceon the ground that the grievance allegedly does not as the contractrequiresset forth a statement of the issue and the facts involvedthe remedy requested and the violationof the Agreement whichisclaimedThe grievance apparently has not been heard by anirbitrator 424DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Union the lease agreements under which Respond-ent occupied the building iii question. The letter conclud-ed as follows:As for the requests numbered 5 and 6, neitheryour letter nor Grievance #2-159 establishes anylegitimate basis for .honoring them. You have notindicated the specific maintenance work or thelocation of its performance heretofore performedby members of the Bargaining Unit which is nowbeing performed by Non-Bargaining Unit employ-ees, the maintenance employees qualified to dosuch work who have been laid off or preventedfrom recall by such work, nor have you established,in any way, the necessity and relevance of thisinformation to the Onion's responsibilities as aBargaining Agent.On June 5, apparently before it received Respondent'sletter of June 4', the Union addressed another communi-cation to the Respondent on this subject. In this letter,the Union stated that it had been advised that Respondenthad subcontracted work to the Mitchell Comapny ofJersey City, New Jersey, which firm appeared to beengaged in machine building, but was not "advisedofwhat work," or "exactly when" such work hadbeen subcontracted. The letter requested (1) a copyof any agreement between Respondent and the MitchellCompany for performance of work, for the Respondent,and (2) a statement of the work covered and the dateof any'such subcontract. It was stated that the informa-tionwas "necessary in order for the Union to pursueand process Grievance No. 2-159."In reply to these requests,. Respondent, ' on June 26,wrote the Union, in pertinent part:untilwe have been informed [by the Union]as to . . . the specific-maintenance work or thelocation of its performance heretofore performedby members of the bargaining unit which is nowbeing performed by non-bargaining unit employees,themaintenance employees qualified to, do suchrecall, by such work, and the necessity and therelevance of this information to the Union's respon-sibilities as bargaining agent, we are not in a positionto supply you with generalized information aboutsub-contracting by the Boeing Company's VertolDivision.The letter then concluded with the statement thatif the Union was making the work done by the MitchellCompany the 'sole basisof Grievance No. 2-159, andwould inform Respondent "to this effect, in writing,"Respondent would then "be happy to make availablefor your examination a copy of the agreement between[Respondent] and the Mitchell Company, and to informyou when this agreement was made and what workis covered by it."At the time the Respondent sent this last-letter (datedJune 26), it was in possession of'an intervening letterfrom the Union, dated June 19, on this same subject,inwhich the Union,,with respect to grievance No.2-138 asked for certain information, and with respectto grievance No. 2-159, in pertinent part, stated:..In your communication . . . of June 4,1969, you state that [the Union has] not indicatedthe specific maintenance work being performed bynon-bargaining unit employees or provided you withother information concerning such subcontracts.Obviously this information is not within our posses-sion and this is exactly why it is being requestedof the Company.The Union is aware, however, that the Companyhas subcontracted with a number of concerns. Ourinformation, although limited, indicates that amongthese concerns are the following:[The Union here listed the names of 15 companiesincluding Mitchell Company, Eliser & Diviney andGrossner, previously mentioned ]In regard to the above concerns, the Union insiststhat you supply to us the following information:1.Whether the Company has subcontracted anywork to- such concerns2.The date of such subcontract.3.The specific work covered by such' subcon-tract.'4.The man hours worked by nonbargaining unitemployees under each such subcontract, and adviseas to whether such work was performed on oroff the Company's premises.5A statement as to whether the work coveredby the subcontract is continuous, sporadic or, wassimply a single act.The Union further requested that it be advised ofany other subcontracts concerning maintenance whichthe Respondent might have, unknown to the Union,with information concerning such subcontractors similarto that previously requested It was stated that theinformation was, desired to permit an investigation ofsubcontracting or maintenance work, which it was assert-ed at another place in the letter` was believed 'to bein violation of the agreement, and it was further indicatedthat the information was essential to the processingof grievance No 2-159By a long letter dated July 9, Respondent repliedto the Union's letter of June 1§. It set forth at. lengthcertain information concerning grievance No. 2-138,which had been requested, and, at some length, criticized'theNo. 2-159, and, in effect, denied that the Respondent'sfailure to supply the information requested had "prevent-ed [the Union] from telling us what Grievance No.2-159 is all about."Respondent also stated in this letter that, thoughtheUnion had listed certain alleged subcontractors toRespondent, "there is nothing in your letter which inany way indicates that any of these subcontracts, ifthey exist at all, have any bearing upon the commitmentsthat the company has undertaken in the subcontractingagreement." In particular, Respondent stated, "Youhave still not given us any indication of the specificmaintenance work or the location of its performanceheretofore performed by members of the bargainingunitwhich is now being performed by non-bargaining VERTOL DIV, BOEING COMPANYunit employees or the maintenance employees qualifiedto do such work who have been laid off or preventedfrom recall by such work " Respondent stated thatifmore fully informed about grievance No 2-159, itwould do its "best to reply within the extent of ourlegal obligations 'So far as this record shows, the Union addressedone additional letter to Respondent on the subject, onJuly 23, referring to Respondent's letters of June 26and July 9 The Union stated its satisfaction with theinformation submitted with respect to grievance No2-138However, as to grievance No 2-159, the Unionagainstated that it believed that the Respondent hadsubcontracts with the firms named in its previous letterwhich it believed "may well be in violation" of thesubcontracting agreement, that the Union needed theinformation requested to determine whether the agree-ment had been violated, "and in order to determinewhether or not to pursue our remedies through thegrievance procedure and arbitration", that the Unioncould not advise Respondent of the "specific mainte-nance work" which was the basis for grievance No2-159, as requested by Respondent, until Respondentsupplied the information sought by the Union, and that`thework being done by the Mitchell Company isnot the sole basis of Grievance No 2-159 " The Unionrenewed its request for information previously detailedOn August 12, Respondent replied, confirming itsposition previously set forthAnalysis and ConclusionsIt is now well established that a labor organizationobligated to represent employees in a bargaining unitwith respect to the terms and conditions of their employment isentitled, upon appropriate request, to such information from the employer as may be relevant and reason-ably necessary to the proper execution of that obligationAnd the right to such information exists as well forthe purposes of administering a collective-bargainingagreement after it has been negotiated as for the purposesof negotiating the agreement in the first instanceAsthe Board has stated,The employer's duty, in eitherinstance, is predicated upon the need of the union forsuch information in order to provideintelligentrepresentation of the employees " See FW Woolworth Compa-ny, 109 NLRB' 196, 197, enfd 352 U S 938 Whilethe limits of this right to information and the correlativeduty to supply it have not been fully defined as yet,allof the cases considering this issue, either in theirfacts or their rationale indicate, as the Board statedinWoolworth,that the right to the information arisesout of a ' need' for it shown by the circumstancesof the particular situation SeeN L R B vAcmeIndus-trialCo ,385 U S 432The American Oil Company164 NLRB 29The Respondent argues, however, that while a unionneed not make a special showing of relevance ornecessity to obtain information about employment ofemployees within the bargaining unit"where therequest is for information concerning matters outside425the bargaining unit [which Respondent indicates in thecase here], the union must demonstrate more preciselythe relevance of the data it requests by reference tothe circumstances of the case " (Br , p 7 )4 In particular,Respondent argues that in the circumstances of thiscase it had no obligation to inform the Union of "mainte-nance subcontracts which might involve bargaining unitwork" where the Union had not established "a particularneed for such documents in respect to a particulardispute " (Br , p 11 )A similar point was considered by the Board inInternational Telephone and Telegraph (ITT Federal Laborator-ies),supra,where the Union involved had requestedfrom the employer the seniority dates of out-of-unitemployees who might have the right to displace unitemployees under the terms of the collective-bargainingagreement there applicable In rejecting the employer'scontention that it had no obligation to supply the informa-tion pertaining to nonunit employees, the Board stated(154 NLRB at 1759, footpotes omitted)The Union's right to such data, however, turnsnot on whether the employees to whom the datarefers are in a unit, but rather on whether thedata itself is necessary and relevant to the Union'srole as bargaining representativeWhere, as here,the requested information relates to the possibilityof unit job displacement by nonunit employees,we do not see how the Union could properly detectinfractions of the contract or institute grievancesin order to protect the rights of unit employeesimproperly or adversely affected by such transfersunless it were given the requested informationUpon review of this decision the Court held thatthough there was no obligation to provide such informa-tion in the circumstances there presented, where harmto unit employees was merely speculative, when employ-er action made displacement of unit employees imminent,rather than theoretical, the union was entitled to suchinformation about non-unit employees "in order thatitmay detect possible contract infractions and, ifappropriate, institute grievance procedures "I T & TCorp v NLRB382 F 2d 366 372InN L R B v Acme Industrial Co , supra,the applicable collective-bargaining agreementprovided (1) thatitwas the employer's policy not to subcontract workwhich would cause a layoff of employees or preventtheir recall, and (2) that employees subject to displacement might transfer to a new location to which theemployer moved machinery out of the plant coveredby the contractWhen the union representatives thereasked for information about machinery which was beingmoved out of the plant,) the employer refused, both'CitingCurtissWright Corp v N L R B347 F 2d 61InternationalTelephone & Telegraph Corp (ITT Federal Laboratories)159 NLRB1757American Oil Contpans supraSouthitevernBell Telephone Co173 NLRB No 29The information sought rel sled to the dates of the number ofand the reason for the removals of machinery as well asthe placetowhich it had been removed whether such facility w is operatedor controlled by the employer and whether the machinery was beingused for production elsewhere SeeAcme supra567 426DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore and after grievances were filed, on the groundthat it had not been shown that a violation of theagreementhad occurred. The Supreme Court,in agreeingwith the Board's order that the information should begiven to the union, noted that the "Board found theinformation was `necessary in order to enable the Unionto evaluate intelligently the grievances filed' " (385U.S. at 435), and stated that in ordering the employerto furnish the requested information, the Board "wasonly acting upon the probability that the ordered informa-tionwas relevant and that it would be of use to theunion in carrying out its statutory duties and responsibili-ties "(385U S. at 437.)' The Court further held thatrequiring the employer to provide such informationwould assist the process of arbitration by enabling theunion to "sift out unmeritorious claims" and preventoverburdening the aribtral system. As the Court stated,"The expense of arbitration might be placed upon theunion only for it to learn that the machines had beenrelegated to the junk heap." (385 U S. at 438-439.)These principles are controlling here. Whatever mightbe the case under different circumstances, in the presentmatter-where Respondent had obligated itself not tosubcontract maintenance work which would have theeffect of displacing maintenance employees, and wheretheUnion had cause to believe that Respondent hadsubcontracted such work at a time when such employeeswere displaced from their jobs by Respondent as surpluslabor- the information sought was clearly relevant andreasonably necessary to the Union's responsibility toadminister the collective-bargaining agreement, detectinfractions of its terms, and intelligently counsel theemployees whom it represents SeeInternational Tele-phone and Telegraph Corp., supra.Nor is it required, as Respondent argues, that a specificdispute under contract grievance procedures be present-ed before the Union's right to information obtains.Indeed, it is clear that a right to such informationmay arise even in the absence of a pending formalgrievance.What is significant, in the words of the Courtof Appeals for the Third Circuit, is the "potential valueof [the information sought] as pertinent data with whichtheUnion should be supplied in order to assist it inits task of deciding whether to institute grievance pro-ceedings or use other policing tools under the existingbargaining agreement and to guide the Union in contractnegotiations." SeeCurtiss-Wright Corp. v.N.L.R.B.,supra, 70.Moreover, in the present case, where therewere grounds for belief that Respondent was subcon-tracting maintenance work while maintenance employeeswere displaced from their jobsas surpluslabor, theissues involved were certainly specific enough to justifyInSoutltnestern Bell Telephone Company,supra,the Board advertedto this same standard of relevance in holding that the union therewas not entitled to information relating to the cost of subcontracting,where the employer had supplied other information requested and wasnot relying upon cost factors in subcontracting out work The Boardheld that,in the circumstances of that case, it sawno probabilityof relevance"to the union's functions and responsibilities in the informa-tion sought See alsoUniiersalAtlas CementDnnoonof United SteelCorp178 NLRB No 75, fn Ithe Union's request for information in order to determinewhether it should file grievances, and thereafter, astheCourt stated in Acme, to permit the Union "toevaluate intelligently the grievances filed" and to "siftout unmeritorious claims"prior to arbitration. To requirea greater specificity would permit the Respondent, whichpossesses the information needed; to control, in manyinstances, the practical ability, of the Union to testRespondent's compliance with the agreement, and thusseriously undermine the Union's ability to representthe employees in the unit.Respondent also asserts that what the Union is reallyattempting here is "to make a complete investigationof the Company's maintenance subcontracting." (Br.,p. 11.) It is not necessary, however, to determine herethe extent to which the Union may be justified in pursuingan examination of Respondent's apparent subcontractingactivities, but only to note that its requests for informa-tion, particularly as set forth in written communicationsto Respondent, were justified in the circumstances. Itmay be noted, however, as the Supreme Court hasindicated, that, the Union's right to know in these situa-tions rests upon a "discovery-type standard." SeeN.L.R.B. v. Acme Industrial Co.,supra, 437; see alsoAmerican OilCompany,supra,fn. 14 and cases therecited. The Union should not be required "to grope blindlythrough the grievance procedure" for want of relevantinformation within the possession of the Respondent.SeeCurtiss-Wright Corp. v. N.L.R.B., supra, 70; FafnirBearing Companyv. N.L.R.B.,362 F.2d 716, 721.'Therefore, upon the entire record in this matter, itisfound that Respondent, by refusing the Union'srequests for information with respect to subcontractingofmaintenance work, 'engaged in and is engaging inunfair labor practices in violation of Section8(a)(1)and (5) of the Act.'CONCLUSIONS OF LAW1.The Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act, which, at all timesmaterial, has been and continues to be the exclusiverepresentativeofRespondent's employees in theappropriate unit set forth in footnote 1, hereinabove,for the purposes of collective bargaining within themeaning of Section 9(a) and (b) of the Act.The cases relied upon by Respondent are readily distinguishableIn the case apparently most relied upon, AmericanOilCompany,supra.where the employer was held justified in refusing to supply informationconcerning subcontracting,the, union's request,made at a time whenthere was no showing that the employer was subcontracting or intendedto subcontract work or that any employees were or might be harmedby such subcontracting, was for copies of subcontracts which theemployer might take indefinitely in the future, a vastly different situationfrom that involved here'In coming to this conclusion I do not pals upon the relevanceof the Union's early oral request for the value of the subcontracts,which request was not thereafter confirmed in writing and appearsto have been dropped VERTOL DIV,BOEING COMPANY4273By the acts and conduct herein found violativeof the Act,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, which unfair labor practicesaffect commerce within the meaning of Section 2(6)and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(l)and (5)of the Act, it will be recommended that Respond-ent cease and desist therefrom and take certain affirmative action designed to effectuate the policies of theActRECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law,and upon the entire record in thiscase,it is recommended that Respondent Vertol Division,Boeing Company,itsofficers,agents, successors, andassigns, shallICease and desist from(a)Refusing to bargain collectively with Local 1069,International Union,United Automobile,Aerospace andAgricultural ImplementWorkers of America (UAW),as the exclusive bargaining representative of its employ-ees in the appropriate unit set forth hereinabove byrefusing to furnish the Union or its agents informationconcerning the subcontracting of maintenance work rele-vant and reasonably necessary to the Union's responsibil-itytoadministercollective-bargainingagreementsbetween the Union and the Respondent,or to representthe employees in the appropriate bargaining unit(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir rights under Section 7 of the Act2Take the following affirmative action which willeffectuate the purposes of the Act(a)Upon request,furnish to the Union or its agentsinformation concerning the subcontracting of mainte-nance work relevant and reasonably necessary to theUnion's responsibility to administer collective-bargainingagreements between the Union and the Respondent,or to represent the employees in the appropriate bargain-ing unit(b) Post at its premises copies of the attached noticemarked"Appendix"sCopies of said notice to be fur-nished by the Regional Director for Region 4,shall,HIn the event no exceptions are filed as providedby Section 102 46of the Rules and Regulations of the NationalLaborRelations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesafter being duly signed by the Respondent,be postedby it immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby theRespondent to insure that said notices are notaltered,defaced, or covered by any other material(c)NotifytheRegionalDirector for Region 4, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith "'aUnited States Court of Appeals the words in the notice readingPosted by Orderof the NationalLaborRelations Boardshall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard" In the event this Recommended order is adopted by the Boardthis provision shall be modified to readNotify the Regional Directorfor Region 4 in writing within 10 days from the date of this Orderwhat steps the Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL,upon request,furnish toLocal 1069,InternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America(UAW), information with respectto subcontractingof maintenanceworkso that the Union can deter-mine whether these matters are in compliance withthe collective-bargaining agreementbetween theCompany and the Union,and properly representand advisethe employeeswith respectto thesemattersVERTOL DIVISION,BOEINGCOMPANY(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defacedby anyoneThis noticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced, or covered by anyother materialAny questionsconcerning this notice or compliancewith itsprovisions,may be directed to the Board'sOffice 1700 BankersSecurities BuildingWalnut & Juniper StreetsPhiladelphia,Pennsylvania19107, Telephone215-597-7601